Citation Nr: 1012354	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  06-14 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to 
include on a secondary basis to Diabetes Mellitus, Type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision of the 
Columbia, South Carolina regional office (RO) of the 
Department of Veterans Affairs (VA).   The rating decision, 
in pertinent part, denied the Veteran's claim for service 
connection for hypertension.

In June 2008, the Veteran, accompanied by his authorized 
representative, appeared at a videoconference hearing held 
before the below-signed Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

This matter was previously before the Board in July 2008, 
when it was remanded to the RO via the Appeals Management 
Center (AMC).

The Board observes that the RO also denied the Veteran's 
claim for service connection for optic neuritis of the right 
eye in the July 2005 rating decision.  The Veteran timely 
appealed that denial, but, during the pendency of his 
appeal, the RO issued a November 2009 rating decision that 
granted service connection for optic neuritis of the right 
eye.  

Where a claim for service connection is granted during the 
pendency of an appeal, a second notice of disagreement (NOD) 
must thereafter be timely filed to initiate appellate review 
concerning the compensation level or the effective date 
assigned for the disability.  Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  Subsequent to the November 2009 
grant of service connection for optic neuritis of the right 
eye, the Veteran submitted several statements (written by 
himself and others), discussing the impact of his eye 
disability, especially as to employment.  As these 
statements did not reference the November 2009 rating 
decision or state a desire for appellate review, they do not 
constitute an NOD.  See 38 C.F.R. §§ 20.201, 38 C.F.R. § 
20.300; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  
Accordingly, since the claim for service connection for 
optic neuritis has been granted, it is not before the Board 
and is not reflected on the title page.  

However, the Board interprets the Veteran's statements as to 
the impact of optic neuritis on his life and employment as 
raising a claim of entitlement to a compensable rating for 
right eye optic neuritis.  This claim is REFERRED to the RO 
for appropriate development.  As the Veteran's statements 
indicated that he was unemployable due to optic neuritis, 
the Board also finds that a claim for a total rating based 
on individual unemployability is raised and REFERRED to the 
RO for appropriate action.  See Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a 
veteran submits evidence of a medical disability and submits 
a claim for an increased disability rating with evidence of 
unemployability, VA must consider a claim for a total rating 
based on individual unemployability).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has current diagnoses of diabetes mellitus 
and hypertension.

2.  The Veteran reported experiencing sugar in his urine on 
a February 1971 report of medical history; he was diagnosed 
with hypertension in 1984 and with diabetes in 2004.

3.  Resolving the benefit of the doubt in the Veteran's 
favor, hypertension is a result of service-connected 
diabetes.  






CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hypertension, on a secondary basis to diabetes mellitus, are 
approximated.  38 U.S.C.A §§ 1131, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and 
implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  Under the VCAA, VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103. See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that this case was remanded to the RO in 
July 2008 so the Veteran could be scheduled for a VA 
examination to determine the existence of any relationship 
between his service, his service-connected disabilities, and 
his hypertension.  An examination was provided in November 
2008, and an addendum (reflecting the examiner's review of 
the claims file) was provided in March 2009.  The RO 
readjudicated the claim in an October 2009 supplemental 
statement of the case (SSOC).  As such, the Board finds that 
all actions and development directed in the July 2008 remand 
have been completed in full.  Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).  

As the Board has granted the full benefit sought with 
respect to the issue on appeal, there is no prejudice to the 
Veteran under VA's duties to notify and assist.  As such, 
any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection Claim

The Veteran seeks service connection for hypertension, to 
include on a secondary basis to diabetes mellitus.  

The benefit of the doubt rule provides that a veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, a 
veteran prevails in a claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against a veteran's claim that the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 
518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under 
the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail 
upon the issue).

The record reflects that the Veteran experienced sugar in 
his urine while in service, that he has current diagnoses of 
diabetes mellitus and hypertension, and that he has 
presented competent medical evidence (i.e., that which is 
informed and probative) linking a hypertension to diabetes.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough - there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

Secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a 
service-connected disease or injury." 38 C.F.R. § 3.310(a) 
(2003).  See Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  
Establishing service connection on a secondary basis 
therefore requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.

The Veteran has been diagnosed as having diabetes mellitus, 
hypertension, and hyperlipidemia.  Private medical records 
reflect that he was diagnosed with hypertension in October 
1984 and diabetes in February 2004.  

He was evaluated as normal at time of enlistment, February 
1968.  Specifically, his urine was negative for albumin and 
sugar and he did not self-report any related medical issues.  
His service treatment records are silent for any diagnosis 
of, or treatment for, either hypertension or diabetes.  
Although the Veteran's separation examination is not of 
record, a February 1971 self-report of medical history does 
appear in the record and reflects that the Veteran reported 
experiencing sugar in his urine, but did not report any high 
blood pressure. 

Following separation from service, the Veteran was diagnosed 
with, and prescribed medication for, hypertension in June 
1984.  A September 1985 treatment note reflects that the 
Veteran was seen for his hypertension and the physician 
observed that his serum glucose was high.

A private treatment note dated July 1986 reflects that the 
Veteran had a medical history of hypertension and glucose 
intolerance.  Treatment notes of November 1988, January and 
September and October 1989, and November and December 1990, 
reflect that the Veteran received on-going treatment for 
hypertension.  An August 1991 note describes his 
hypertension as under control.  An August 1992 note observes 
that the Veteran had a hypertensive episode the previous 
week, but physicians doubted the diagnosis of hypertension 
as he generally could skip his medication without 
experiencing episodes.

In October 1992, the Veteran received a VA examination for a 
knee condition and the report reflects that he informed the 
examiner that he had been treated for hypertension since the 
1980s.  Private medical records reflect that the Veteran 
continued to have his blood pressure monitored during 1993.

A July 2001 note from a private physician reflects that the 
Veteran was observed to have a "systemic history" of 
hypertension.  In March 2003, the Veteran was seen by a new 
private physician and reported experiencing hypertension for 
many years.  A separate March 2003 note shows that the 
Veteran's glucose was again observed to be elevated.  The 
record reflects that the Veteran received a physical in May 
2003 and the physician observed that the results indicated 
hypertension as well as "possibly borderline diabetes."

Private treatment notes dated February, March, April, July, 
and October 2004, and January, March, May, October, and 
September 2005, reflect concurrent diagnoses of hypertension 
and diabetes.

The Veteran was granted entitlement to service connection 
for diabetes in a July 2005 rating decision.  In December 
2005, the Veteran was examined for rating purposes and the 
examiner observed that he experienced hypoglycemic reactions 
approximately every two (2) months.  In January 2006, the 
Veteran received a VA examination for a claim of entitlement 
to an increased rating for his diabetes.  The 2006 examiner 
observed that the Veteran had been experiencing symptoms of 
diabetes for about 18 years.  

The Veteran's private physician provided a March 2006 
statement that he had provided treatment for diabetes, 
peripheral neuropathy, and high blood pressure since January 
2004.  VA treatment records reveal that the Veteran received 
informational material as to nutrition guidelines for 
diabetes and hypertension in May 2006; diabetes and 
hypertension appear in the Veteran's problem lists in notes 
of August and September 2006.  An August 2006 VA treatment 
note describes hypertension as moderately controlled.

Social Security Administration records within the claims 
file also reflect that the Veteran has both hypertension and 
diabetes, but do not discuss any relationship between the 
conditions.

During the June 2008 hearing, the Veteran testified that he 
had symptoms of diabetes prior to diagnosis and "had always 
showed symptoms of diabetes since [I was] diagnosed with 
hypertension."

The Board remanded the Veteran's claim in July 2008 for the 
provision of a VA examination to determine the etiology of 
his hypertension.  A May 2008 letter from the Veteran's 
private physician was added to the claims file in August 
2008.  The physician's letter identifies hypertension as an 
effect of the Veteran's diabetes.

The Veteran was examined in November 2008, but the claims 
file was not available for review.  The examiner stated 
that, based on the Veteran's report, he was diagnosed with 
hypertension in 1986 and with diabetes in 2002.  As a result 
of this history, and noting that hypertension pre-dated 
diabetes by many years, the examiner stated that it was 
unlikely that hypertension was caused by diabetes.  The 
examiner also viewed the Veteran's medical record within the 
VA computer system and stated that he could find no evidence 
that diabetes had worsened the Veteran's hypertension.  In 
March 2009, the Veteran's claims file was made available to 
the examiner for re-review.  The examiner again observed 
that the Veteran was diagnosed with hypertension in 1986 and 
diabetes in 2002 and, based on this chronology, stated it 
was not likely that the conditions were, in any way, 
related.  

Although the 2008 examiner did note review of the Veteran's 
medical record, he incorrectly stated that the Veteran was 
diagnosed with both hypertension in 1986 rather than 1984.  
That examiner also did not observe any of the Veteran's 
other medical history, which included a 1971 self-report by 
the Veteran that he experienced sugar in his urine, and the 
1985 and 1986 observations of elevated serum glucose.  The 
Veteran's 1971 separation examination is not of record with 
the self-report and the Board notes that, when there is loss 
of service treatment records, VA has a heightened duty to 
consider the applicability of the benefit of the doubt, to 
assist the claimant in developing the claim, and to explain 
its decision. Cromer v. Nicholson, 19 Vet.App. 215 (2005); 
affirmed 455 F.3d 1346 (2006); Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that a physician's review of the claims file is not the 
determinative factor in assigning probative value, see 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008), but 
it noted that a physician should have information regarding 
relevant case facts.  Although the 2008 examiner noted 
review of the claims file in the 2009 addendum, he listed a 
medical history that contradicted some evidence of record 
and did not discuss other pertinent facts.  The Court has 
held that medical examination reports must contain not only 
clear conclusions with supporting data, but a reasoned 
medical explanation connecting the two.  Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007).  

The 2008/2009 VA examiner diagnosed the Veteran with 
"essential hypertension" after concluding that condition 
manifested many years prior to any signs or symptoms of 
diabetes.  The Board notes that hypertension, standing alone 
and not the result of diabetes-induced renal disease, i.e., 
"essential hypertension," is not found among the 
complications of diabetes mellitus.  Flynn v. Brown, 6 Vet. 
App. 500, 506 (1994).  However, the VA examiner's opinion 
clearly was not based on a review of all the pertinent 
evidence of record - to specifically include the service 
record indicating that the Veteran experienced sugar in his 
urine while he was in service as well as the numerous 
private medical observations that the Veteran experienced 
hypoglycemia concurrent with hypertension.  

In contrast to the VA examiner's opinion, the Veteran's 
private physician has opined that his hypertension is an 
effect of diabetes.  The existence of such a relationship is 
corroborated by the evidence of the Veteran's long-standing 
hypoglycemia.  As is true of any evidence, the credibility 
and weight to be attached to medical opinions are within the 
province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993); also see Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
The Board has found the opinion provided by the Veteran's 
private physician, as well as the Veteran's testimony of 
continuity of symptomatology and medical evidence of a long-
standing history of hypoglycemia, is credible evidence of a 
relationship between diabetes and hypertension.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule 
will therefore be applied.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 
(1993). 

Since the determinative question in this matter is whether 
there is a nexus between the Veteran's hypertension and the 
service-connected diabetes, and the record reflects 
competent, persuasive evidence of such a nexus, the Board 
finds the evidence is in approximate balance as to service 
connection on a secondary basis.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (it is the responsibility of the Board 
to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).


ORDER

Entitlement to service connection for hypertension is 
granted.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


